  Case 18-09729         Doc 28     Filed 10/03/18 Entered 10/03/18 08:15:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09729
         ANTHONY MOSBY
         CYNTHIA MOSBY
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09729       Doc 28        Filed 10/03/18 Entered 10/03/18 08:15:55                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $525.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $525.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $382.80
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $25.20
    Other                                                                   $7.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $415.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
AMERICAN PROFIT RECOVERY         Unsecured      1,215.00            NA            NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         648.00        648.12        648.12           0.00       0.00
AMERICASH LOANS LLC              Unsecured         400.00        969.06        969.06           0.00       0.00
ANTERO CAPITAL LLC               Unsecured            NA         762.25        762.25           0.00       0.00
ARS ACCOUNT RESOLUTION           Unsecured          33.00           NA            NA            0.00       0.00
BRIDGECREST CREDIT CO            Secured        6,800.00     18,388.02      18,388.02        110.00        0.00
BRIDGECREST CREDIT CO            Unsecured     11,236.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       1,464.91      1,464.91           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00       3,941.50      3,941.50           0.00       0.00
COMCAST                          Unsecured         500.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         375.00        344.12        344.12           0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         683.00           NA            NA            0.00       0.00
DIRECTV                          Unsecured         500.00        418.00        418.00           0.00       0.00
FRANCISCAN MEDICAL SPECIALISTS   Unsecured            NA         254.97        254.97           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       4,000.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      4,000.00       9,849.18      9,849.18           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         408.00        408.59        408.59           0.00       0.00
KOMYATTE & CASBON PC             Unsecured         254.00           NA            NA            0.00       0.00
LIBERTY MUTUAL                   Unsecured         150.00           NA            NA            0.00       0.00
MBB                              Unsecured          57.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         214.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         149.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured          85.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured          76.00           NA            NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         126.00           NA            NA            0.00       0.00
MERRICK BANK                     Unsecured            NA       1,443.35      1,443.35           0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         750.00        332.75        332.75           0.00       0.00
PORTFOLIO RECOVERY ASSOC         Unsecured         439.00        438.81        438.81           0.00       0.00
SPRINT NEXTEL                    Unsecured         500.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         125.00           NA            NA            0.00       0.00
STATE COLLECTION SERVICE         Unsecured         244.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-09729       Doc 28     Filed 10/03/18 Entered 10/03/18 08:15:55                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
STATE COLLECTION SERVICE      Unsecured         123.00           NA           NA             0.00        0.00
TRI STATE ADJUSTMENT          Unsecured         251.00           NA           NA             0.00        0.00
VILLAGE OF DOLTON             Unsecured         400.00           NA           NA             0.00        0.00
WESTLAKE FINANCIAL SERVICES   Unsecured      6,781.00       6,781.11     6,781.11            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                  $0.00
      Mortgage Arrearage                                  $0.00               $0.00                  $0.00
      Debt Secured by Vehicle                        $18,388.02             $110.00                  $0.00
      All Other Secured                                   $0.00               $0.00                  $0.00
TOTAL SECURED:                                       $18,388.02             $110.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $28,056.72                  $0.00               $0.00


Disbursements:

       Expenses of Administration                              $415.00
       Disbursements to Creditors                              $110.00

TOTAL DISBURSEMENTS :                                                                          $525.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09729         Doc 28      Filed 10/03/18 Entered 10/03/18 08:15:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
